DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 8/20/2019.  As directed by the amendment, claims 1-15 have been amended. Claims 1-15 are pending in the instant application.

Claim Objections
Claim 1-4 and 9-15 are objected to because of the following informalities:  
Claim 1, line 7 should read “at least one opening
Claim 1, line 12 should read “openings 
Claim 2, line 5 would have more clear antecedent basis if it were to read “an annular”
Claim 3, line 3 should read “feed channel
Claim 4, line 2 should read “the opening device:” and line 3 should read “- is a pin…”
Claim 9, line 3 would be more clear if it were to read “space within the ampoule receiver
Claim 10, line 2 should read  “the at least one ampoule opening”
Claim 11, lines 3-4, in view of para [0038], would be more clearly presented as “only has tangential planes to the surface of the internal volume of the ampoulethat form
Claim 11, line 8, appears to have been intended to read “flexible material, 
Claim 12, line 8 should read “the at least one ampoule opening”
Claim 13 would be more clear if lines 3-4 were to read “by squeezing…or by projecting”
Claim 14, line 4 should read “
Claim 14, line 6 should read “or non-detachable because these are mutually exclusive terms, it cannot be both as the “and” would require
Claim 15, the “by” at the beginning of both lines 4 and 5 should be deleted
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the specification to suggest that Applicant had possession of the invention arrived at by reading claim 15 with any or all of the “ands” currently recited therein, because the specification discloses frictional connection, bayonet, plug or screw connection, and bonding or welding as individual/distinct types of connection (see paras [0030], [0051], which only present the different types with “or” between them); there is nothing to suggest using any or all together. To address this rejection, Applicant could amend claim 15 to read “

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 2-15) recites the limitation "the ampoule receptacle" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, line 11 will be considered to read “the ampoule receiver”.
Further regarding claim 1 (and thus its dependent claims 2-15), line 12 recites “the openings”, but line 5 recites “at least one opening” and line 7 recites “at least one opening”, such that it is unclear in the amended claim (since the part numbers were removed) to which openings line 12 is referring. For purposes of examination, line 12 will be considered to read “the at least one opening of the opening device and the at least one opening of the ampoule”.
Regarding claim 3, it is unclear in the amended claim (since the part numbers were removed) to which opening line 2 is referring. For purposes of examination, line 2 will be considered to read “the at least one opening of the opening device”.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, they will not be considered to be required. 

Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, they will not be considered to be required. 
Claim 9 recites the limitation "the opening direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Based on the deleted part number, for purposes of examination, line 2 will be considered to read “the ampoule receiver”.
Claim 10 recites the limitation "the seal between the ampoule opening and ampoule receiver or opening device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, the claim will be considered to read “a seal between the at least one ampoule opening and ampoule receiver or opening device”.
Further regarding claim 10, it is unclear in the amended claim (since the part numbers were removed) to which opening line 4 is referring. For purposes of  at least one opening of the ampoule device”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “opening device” in claims 1, 3, the second-to-last line of claim 4, 10, 12 and 14; and “ampoule guides” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SquareOne GmbH (DE 202010015263 U1; hereinafter “SquareOne”).
Regarding claim 1, SquareOne discloses a nebulizer unit (inhaler 1) (Fig. 1) with ampoule (storage container 2), comprising 
- a housing (comprising housing G and connection piece 8), which includes an aerosol generator (atomizer 3) with a feed chamber (within channel-like body 5, see label W in Fig. 3) disposed at one side, 
- an ampoule receiver (receptacle channel 12),
- an opening device (opening device 25) with at least one opening (the top opening of the central hollow mandrel 26 of the opening means), which is in communication with the feed chamber (Fig. 1; paras [0013] and [0043]), and 
- an ampoule (storage container 2), which comprises at least one opening (outlet opening 16) (Fig. 4a), with which it can be inserted or used in the ampoule receiver (Fig. 1), 
wherein the ampoule has a connection region (first section 18, comprising external thread 15), which interacts with a connector (the region comprising internal thread 14) of the ampoule [receiver] in order to hold the ampoule firmly in the ampoule receiver and to connect the openings such that they are leak tight (Fig. 1; paras [0007], [0013] and [0040]).
Regarding claim 2, SquareOne discloses the nebulizer unit according to claim 1, wherein the connection region and the connector
- are an external thread (external thread 15) and an internal thread (internal thread 14) of a screw connection (Fig. 1).
nebulizer unit according to claim 1, wherein the opening communicates, in the opening device, with the feed chamber via a feed channel (the channel defined by hollow mandrel 26) (Fig. 1).
Regarding claim 4, SquareOne discloses the nebulizer unit according to clam 1, wherein the opening device is 
- a pin, in particular a pin with a curved top side (Fig. 1, where the opening device is a hollow tube with a pointed end, thus comprehending a pin, and the pointed end is slanted at a bias such that a curved top side is formed), and/or
- has more than one opening (the open and bottom openings of the hollow mandrel 26), and/or 
- has a different orientation than the aerosol generator (the opening device is oriented at a right angle to the aerosol generator, see Figs. 1 and 3).
Regarding claim 5, SquareOne discloses the nebulizer unit according to clam 1, wherein on a side of the aerosol generator that is opposite to the feed chamber, there lies an aerosol chamber (within connection piece 8), which has a discharge opening on one side (the opening to the left in Figs. 1 and 3) and, on the other side, is delimited by a portion of the housing (the body/material of the connection piece 8).
Regarding claim 7, SquareOne discloses the nebulizer unit according to claim 1, wherein the housing consists of a front part (connection piece 8) comprising the aerosol generator (Fig. 1; paras [0019] and [0044]) and a rear part (housing G) comprising the ampoule receiver (Fig. 1).
nebulizer unit according to claim 7, wherein the front part and rear part are
- detachably connected (Fig. 1; by means of a bayonet catch, para [0044]).
Regarding claim 9, SquareOne discloses the nebulizer unit according to claim 1, wherein the [ampoule receiver] comprises
- ampoule guides (the turnings of internal thread 14) [Note: this is the same structure as disclosed, see instant para [0062]), which define an intermediate space that is at least partially complementary in shape and size to the ampoule (paras [0008-11]).
Regarding claim 10, SquareOne discloses the nebulizer unit according to claim 1, wherein [a] seal between the ampoule opening and ampoule receiver or opening device is ensured via a snug fit of the opening on the opening device (Fig. 1; para [0013]).
Regarding claim 11, SquareOne discloses the nebulizer unit according to claim 1, wherein the ampoule:
- when inserted, with a prescribed optimum orientation of the nebulizer unit, only has tangential planes to the surface of its internal volume, which forms an angle of greater than 0 degrees to the horizontal (Figs. 1 and 3; para [0017]), 
- has circular cross-section (Fig. 4a-b; paras [0008-9]), 
- has a rotationally symmetrical shape (Fig. 4a-b; paras [0008-9] and [0042]), and/or
- has a roughly hollow-cylindrical shape when not inserted (Fig. 4a-b; within the rear end section 13).
a method of using the nebulizer unit according to claim 1, comprising:
- filling the ampoule at least partly with a liquid (e.g. para [0022], where, in order for the storage container to contain fluid therein, it must be filled at least partially)
- inserting the ampoule with the connection region into the ampoule receiver of the nebulizer unit (Fig. 1; para [0007]), and 
-fastening the ampoule using the connector, wherein the ampoule opening and the at least one opening of the opening device are connected with a tight seal in the opening device (Fig. 1; paras [0007], [0013] and [0040]).
Regarding claim 13, SquareOne discloses the method of claim 12, further comprising discharging a portion of the liquid from the ampoule though the at least one opening of the opening device including projecting a partial volume of the opening device into an interior of the ampoule (Fig. 1; paras [0013] and [0043]).
Regarding claim 14, SquareOne discloses a method for producing the nebulizer unit according to claim 7, wherein
- a front part with aerosol generator and a rear part with ampoule receiver and opening device are provided (Fig. 1; see also claim 7 discussion above),
- assembled (Fig. 1), and 
- detachably and/or non-detachably connected to one another (Fig. 1; para [0044]). 
Regarding claim 15, SquareOne discloses the method according to claim 14, wherein the connection of the front part and rear part is produced by means of bayonet connection (Fig. 1; by means of a bayonet catch, para [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SquareOne in view of Gallem et al. (WO 2014/082818 A1; hereinafter “Gallem”; wherein the PGPub of the national stage of the WIPO application, US 2016/0279351 A1, will be referenced in the rejection below for ease of citing paragraph numbers).
Regarding claim 6, SquareOne discloses the nebulizer unit according to claim 5, but SquareOne is silent regarding wherein the housing portion that delimits the aerosol chamber
- is essentially a hollow cylinder, and/or 
- is prepared for connecting a connecting piece, in particular a mouthpiece or a T- piece.
 housing portion (conduit 62) (Fig. 2) that delimits an aerosol chamber (the hollow interior of conduit 62) that is
- is essentially a hollow cylinder (Fig. 2), and/or 
- is prepared for connecting a connecting piece, in particular a mouthpiece or a T- piece (para [0141]).
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the connection piece 8 of SquareOne to be essentially a hollow cylinder, and/or prepared for connecting a connecting piece, in particular a mouthpiece or a T- piece as taught by Gallem, in order to provide the expected result of more versatile connection piece, i.e. one that can be directly connected to a ventilator tube system, face mask, nasal mask, endotracheal tube and/or serve as a mouthpiece (Gallem, para [0141])..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be applied under 35 USC 102 to reject at least claim 1: above-cited Gallem; Chen et al. (US 2019/0143053 A1); Fang et al. (US 2014/0166776 A1); Salegui Echeveste et al. (US 2017/0291000 A1). Additional references demonstrating the obviousness of using a connection region as disclosed to secure an ampoule or other medicament container into a receiver: Batista et al. (US 7,458,665 B2); Bourque (US 2016/0331913 A1). References teaching squeezing et al. (US 7,029,465 B2); Hetzer et al. (US 2009/0293868 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785